IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10041
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VICTOR TREVINO-VENEGAS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:99-CR-42-2-C
                       --------------------
                           July 27, 2000

Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Victor Trevino-Venegas has moved

for leave to withdraw and filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Trevino-Venegas has filed a

pro se response to the instant motion, arguing that: (1) he was

denied the right to testify on his own behalf; (2) his counsel

was ineffective in failing to conduct legal research and in

failing to make objections during key stages of the trial; (3)

the evidence is insufficient to support his conviction for

possession with intent to distribute 427 pounds of marijuana; and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-10041
                                 -2-

(4) the evidence was insufficient to support his conviction for

conspiracy to import marijuana.    The record does not indicate

that Trevino-Venegas attempted to assert his right to testify and

the district court denied that right.      It is reasonable to infer

that Trevino-Venegas is arguing that his counsel was ineffective

in advising him not to testify at his trial.     The record has not

been adequately developed for us to consider Trevino-Venegas’

ineffective-assistance-of-counsel claims on direct appeal.      See

United States v. Haese, 162 F.3d 359, 363-64 (5th Cir. 1998),

cert. denied, 119 S. Ct. 1795 (1999).      A review of the record

indicates that the record is not devoid of evidence of Trevino-

Venegas’ guilt of possession of 100 or more kilograms of

marijuana with intent to distribute, conspiracy to import

marijuana, and illegal reentry into the United States after

deportation.    See United States v. Laury, 49 F.3d 145, 151 (5th

Cir. 1995).    Our independent review of counsel’s brief, Trevino-

Venegas’ brief, and the record discloses no nonfrivolous issue

for appeal.    Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.